Exhibit 10.1

 

SEVERANCE AGREEMENT

 

 

THIS SEVERANCE AGREEMENT (this “Agreement”) is between SHENTEL MANAGEMENT
COMPANY, a Virginia corporation (the “Company”) and «Name» (the “Executive”).
Certain capitalized terms used in this Agreement are defined in Section 7.

 

WHEREAS, the Company acknowledges that the Executive has made, and is expected
to make, significant contributions to the growth and success of the Company and
its affiliates; and

 

WHEREAS, the Company recognizes that the possibility of a termination of the
Executive’s employment may contribute to uncertainty on the part of the
Executive with respect to the Executive’s continued employment and may result in
the distraction of the Executive from the Executive’s responsibilities to the
Company and its affiliates; and

 

WHEREAS, the Company desires to provide the Executive protection against certain
terminations of employment on the terms and subject to the conditions stated in
this Agreement; and

 

WHEREAS, the Company is willing to provide such assurances only in accordance
with the terms and conditions of this Agreement and most especially in exchange
for the Executive’s covenants and promises set forth in Section 4(d) and Section
8 of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement and the compensation and benefits the Company agrees
herein to pay to the Executive and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:

 

1.       Effective Date. The Effective Date of this Agreement is January 1,
2020.

 

2.       Term of Agreement. The Initial Term of this Agreement begins on the
Effective Date and ends on December 31, 2021. Commencing on January 1, 2022, and
on each January 1 thereafter, the term of this Agreement shall be automatically
extended for one additional year unless the Company or the Executive, at least
ninety days before such date, shall have given written notice that the Company
or the Executive does not wish to extend this Agreement. For purposes of this
Agreement, the word “Term” means the Initial Term and the period of any
extension pursuant to the preceding sentence or the following sentence.
Notwithstanding the preceding sentences, if a Control Change Date occurs during
the Term, the Term of this Agreement shall not end before the day that is
eighteen months after the Control Change Date (or the day that is eighteen
months after the last Control Change Date that occurs during the Term if more
than one Control Change Date occurs during the Term).

 

3.       Right to Receive Severance Benefits. The Executive shall be entitled to
receive the severance benefits described in Section 4(b) or (c), as applicable,
if (a) the Executive remains in the continuous employ of the Company or its
affiliates from the Effective Date until the date of the Executive’s Covered
Termination; (b) the date of the Executive’s Covered Termination is during the
Term; (c) the Executive provides the Company a general release and waiver of
claims (the “Release”) in accordance with Section 5 of this Agreement and (d)
the Executive complies with the Executive’s covenants and promises set forth in
Section 4(d) and Section 8 of this Agreement.

 



 

 

 

4.       Severance Benefits.

 

(a)       Upon a termination of the Executive’s employment with the Company and
its affiliates for any reason, the Executive shall be entitled to receive the
“Standard Termination Benefits” as set forth in this Section 4(a). The Standard
Termination Benefits are (i) payment of any compensation (including base salary
and cash bonus for the year immediately preceding the year of termination) that
is earned but unpaid as of the date the Executive’s employment ends, (ii)
payment for any vacation or paid time off that is earned but unused as of the
date the Executive’s employment ends, (iii) reimbursement of expenses in
accordance with the Company’s expense reimbursement policy for expenses incurred
prior to, and that remain unpaid on, the date the Executive’s employment ends
and (iv) the rights, if any, that the Executive has under any stock options or
other equity awards that are outstanding on the date the Executive’s employment
ends, as determined under the agreements evidencing such awards. The Standard
Termination Benefits described in clauses (i) through (iii) shall be paid in a
single cash payment within thirty days after the date the Executive’s employment
ends and the applicable award agreement(s) shall govern the Executive’s rights
under any awards described in clause (iv).

 

(b)       If all of the requirements of Section 3 of this Agreement are
satisfied and a Control Change Date has not occurred before the date of the
Executive’s Covered Termination, then, subject to Section 4(d) of this
Agreement, the Company shall pay the Executive the severance benefits set forth
in clauses (i) and (ii) below.

 

(i)       The Company shall pay the Executive an amount equal to one times the
Executive’s annual base salary as in effect on the date the Executive’s
employment ends (but disregarding any reduction in base salary that constitutes
Good Reason). The Company shall pay that amount in installments in accordance
with the Company’s regular payroll policy. Subject to Section 10(c) of this
Agreement, the first installment shall be payable on the first regular payroll
date for the Executive that is at least ten days after the Release Effective
Date; provided, however, that if the sixty day period in which the Executive may
furnish the Release begins in one calendar year and ends in the following
calendar year, then the first installment shall be payable on the first regular
payroll date for the Executive that occurs in the second calendar year and that
is after the Release Effective Date. The installment payments shall continue
thereafter in accordance with the Company’s regular payroll policy until all of
the amount payable under this Section 4(b)(i) has been paid or, if applicable,
until the date that the Executive forfeits the right to receive such payment in
accordance with Section 4(d) or Section 6.

 

(ii)       If the Executive is enrolled in the Company’s health insurance plan
on the date the Executive’s employment ends and if the Executive elects to
continue such coverage under COBRA, the Company will reimburse the Executive for
a portion of the COBRA premiums paid by the Executive. The amount of the COBRA
premium that the Company will reimburse is equal to the monthly premium that the
Company pays for active employees for the same type and level of coverage. The
Company will reimburse the Executive for this amount until the first to occur of
(a) the end of the twelfth month of the Executive’s COBRA coverage, (b) the date
that the Executive is no longer eligible for continued health plan coverage
under COBRA, (c) the date that the Executive is eligible for coverage under
another group health plan (as defined in the COBRA regulations) or (d) the date
that the Executive forfeits the right to receive such payment in accordance with
Section 4(d) or Section 6. Each reimbursement payment shall be paid to the
Executive in the month after the month in which the Executive paid the COBRA
premium. If the Executive is entitled to continued health plan coverage under
COBRA for a period after the Executive is entitled to reimbursement of the COBRA
premiums, the Executive will be responsible for the payment of the entire COBRA
premium (without reimbursement). The period in which the Company reimburses the
Executive for a portion of the COBRA premium will count towards the period of
coverage required under COBRA.

 



 2 

 

 

(c)       If all of the requirements of Section 3 of this Agreement are
satisfied and a Control Change Date has occurred on or before the date of the
Executive’s Covered Termination, then, subject to Section 4(d) of this
Agreement, the Company shall pay the Executive the severance benefits set forth
in clauses (i), (ii) and (iii) below.

 

(i)        The Company shall pay the Executive an amount equal to one times the
Executive’s annual base salary as in effect on the date the Executive’s
employment ends (but disregarding any reduction in base salary that constitutes
Good Reason). The Company shall pay that amount in accordance with, and subject
to, the terms and conditions described in Section 4(b)(i) of this Agreement.

 

(ii)       The Company shall pay the Executive an amount equal to one times the
Executive’s “target” annual incentive bonus for the year in which the
Executive’s employment ends. The Company shall pay that amount (together with
the amount described in Section 4(c)(i) of this Agreement) in accordance with,
and subject to, the terms and conditions described in Section 4(b)(i) of this
Agreement.

 

(iii)       If the Executive is enrolled in the Company’s health insurance plan
on the date the Executive’s employment ends and if the Executive elects to
continue such coverage under COBRA, the Company will reimburse the Executive for
a portion of the COBRA premiums paid by the Executive in accordance with, and
subject to, the terms and conditions described in Section 4(b)(ii) of this
Agreement.

 

All payments that are made under this Section 4 shall be reduced by applicable
income and employment tax withholdings.

 

(d)       No further payments or benefits will be provided under Section 4(b) or
4(c) of this Agreement after the date that the Executive becomes employed by, or
provides services to, a Buyer. The Company has entered into this Agreement in
reliance of the Executive’s covenant that the Executive will give prompt written
notice to the Company if the Executive becomes employed by, or provides services
to, a Buyer. The Executive agrees and covenants that the Executive will give the
Company written notice as required by this Section 4(d).

 



 3 

 

 

5.       Release. No payments will be made to the Executive under Section 4(b)
or 4(c) unless the Executive provides the Release in accordance with this
Section 5. The Company will provide the form of Release to the Executive. The
Executive cannot sign the Release before the date of the Executive’s Covered
Termination. The Executive must deliver the executed Release to the Company no
later than the sixtieth day after the date of the Executive’s Covered
Termination and the Release must become effective and irrevocable no later than
the sixtieth day after the date of the Executive’s Covered Termination. The date
that the Release becomes effective and irrevocable is the “Release Effective
Date.”

 

6.       Forfeiture of Benefits. No additional benefits shall be payable under
Section 4(b) or 4(c) after the date that the Executive breaches any of the
Executive’s covenants and promises set forth in Section 8. If the Executive
breaches any of the Executive’s covenants and promises set forth in Section 8,
the Executive shall be liable to the Company for the repayment of any amounts
previously paid to the Executive under Section 4(b) or 4(c) on or after the date
of the Executive’s breach. No additional benefits shall be payable under Section
4(b) or 4(c) as described in Section 4(d) of this Agreement.

 

7.       Certain Definitions. For purposes of this Agreement, the following
terms shall have the following definitions:

 

(a)       Buyer means the purchaser or acquirer in a Transaction.

 

(b)       Cause means any of (i) the Executive’s failure to perform a material
duty or the Executive’s breach of a material and written policy of the Company
or its affiliate other than by reason of mental or physical illness or injury,
(ii) the Executive’s breach of the Executive’s fiduciary duties to the Company
or its affiliate, (iii) conduct of the Executive that is demonstrably and
materially injurious to the Company or its affiliate, monetarily or otherwise
including, but not limited to, damage to the reputation or standing in the
industry of the Company or its affiliate; provided, that in the cases of the
foregoing clauses (i) through (iii), that following written notice from the
Company describing any such act, omission or event, such act, omission or event
is not cured, to the reasonable satisfaction of the Company, within thirty days
after such notice is received by the Executive, or (iv) the Executive’s
conviction of, or plea of guilty or nolo contendre to, a felony or crime
involving moral turpitude or fraud or dishonesty involving assets of the Company
or its affiliate.

 

(c)       Change in Control has the same meaning as such term is defined in
Section 1.04 of the Shenandoah Telecommunications Company 2014 Equity Incentive
Plan except that for purposes of Section 1.04(4) therein, the phrase “at least
sixty percent (60%) of the Company’s assets” shall be substituted for “all or
substantially all of the Company’s assets.” For the avoidance of doubt, more
than one Change in Control may occur during the Term, e.g., if a Change in
Control occurs on account of the sale of at least sixty percent (60%), but less
than all, of Shenandoah Telecommunications Company’s assets, a subsequent sale
of at least sixty percent (60%) of the remaining assets of Shenandoah
Telecommunications Company also shall be a Change in Control.

 



 4 

 

 

(d)       COBRA means the group health plan coverage continuation requirements
of Section 4980B of the Code.

 

(e)       Code means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

 

(f)       Control Change Date means the date on which a Change in Control
occurs. If a Change in Control occurs on account of a series of transactions,
the “Control Change Date” is the date of the last of such transactions.

 

(g)       Covered Termination means, except as provided in the two following
sentences, an involuntary termination of the Executive’s employment with the
Company and its affiliates by the Company for a reason other than Cause or, on
or after a Control Change Date, the Executive’s resignation from employment with
the Company and its affiliates with Good Reason. A cessation of the Executive’s
employment with the Company and its affiliates on account of the Executive’s
death or Disability is not a Covered Termination. A cessation of the Executive’s
employment with the Company and its affiliates is not a Covered Termination if
(i) such employment ends in connection with, or related to, a Transaction and
(ii) the Executive accepts an offer of employment or becomes an employee or
otherwise provides services to the Buyer.

 

(h)       Disability means that the Executive meets the requirements for
benefits under the Company’s long term disability program, without regard to any
waiting or elimination period.

 

(i)       Good Reason means, without the Executive’s consent, any of (i) the
Company’s material breach of the terms of any written agreement between the
Company or its affiliate and the Executive, (ii) a material diminution in the
Executive’s duties, functions and responsibilities to the Company and its
affiliates; provided, however, that a material diminution in the Executive’s
duties, functions and responsibilities shall not occur solely because Shenandoah
Telecommunications Company does not have common stock or other securities that
are publicly traded, (iii) the Company or an affiliate prevents the Executive
from fulfilling or exercising the Executive’s material duties, functions and
responsibilities, (iv) a more than ten percent (10%) reduction in the
Executive’s base salary or annual bonus opportunity other than a reduction in
base salary or annual bonus opportunity that is proportionate to the reduction
in base salary and annual bonus opportunity for similarly situated executives of
the Company or its affiliates or (v) a requirement that the Executive relocate
the Executive’s employment more than fifty miles from the location of the
Executive’s principal office on the date of this Agreement. The Executive’s
resignation shall not be deemed a resignation with Good Reason (and will not be
a Covered Termination) unless the Executive gives the Company written notice
(delivered within thirty days after the Executive knows of the event, action,
etc. that the Executive asserts constitutes Good Reason), the event, action,
etc. that the Executive asserts constitutes Good Reason is not cured, to the
reasonable satisfaction of the Executive, within thirty days after such notice
and the Executive resigns effective not later than thirty days after the
expiration of such cure period.

 



 5 

 

 

(j)       Transaction means a disposition, merger, spinoff or sale of the assets
or similar transaction by, or involving, the Company or any affiliate,
subsidiary, division or business segment of the Company or its affiliate for
which the Executive is employed by, or providing services to, on the date of
such transaction, regardless of whether such transaction constitutes a Change in
Control.

 

8.       Covenants. As a condition to the Company’s willingness to enter into
this Agreement, the Executive agrees to the covenants set forth in this Section
8. The Executive further agrees that the covenants set forth in Sections 8(a)
and 8(b) shall apply during the Executive’s employment with the Company or its
affiliate and during any period in which the Executive receives payments or
benefits under Section 4(b) or 4(c) of this Agreement. The Executive further
agrees that the covenants set forth in Sections 8(c), 8(d), 8(e) and 8(f) shall
apply during the Executive’s employment with the Company or its affiliate and
thereafter.

 

(a) Non-Competition. The Executive shall not, without the Company’s prior
written consent, directly or indirectly engage in, have any equity interest in,
or manage or control any Competitive Business; provided, however, that: (i) the
Executive shall be permitted to acquire a passive stock or equity interest in
such a Competitive Business provided the stock or other equity interest acquired
is not more than 5% of the outstanding interest in such a Competitive Business;
and (ii) the Executive shall be permitted to acquire any investment through a
mutual fund, private equity fund or other pooled account that is not controlled
by the Executive and in which he has less than a 5% interest. For purposes of
this Agreement, the term “Competitive Business” shall mean a business that
provides telecommunications services to customers in a location in which the
Company or an affiliate provides the same or similar telecommunications services
to customers.

 

(b) Non-Solicitation. The Executive will not, directly or indirectly, recruit or
otherwise solicit or induce any employee, director, consultant, customer, vendor
or supplier of the Company or its affiliate to terminate his, her or its
employment or arrangement with the Company or its affiliate or otherwise change
his, her or its relationship with the Company or its affiliate.

 

(c) Confidentiality. The Executive shall maintain in confidence and shall not
directly, indirectly or otherwise, use, disseminate, disclose or publish, or use
for his or her benefit or the benefit of any person, firm, corporation or other
entity, any confidential or proprietary information or trade secrets or
inventions or trademarks or other intellectual property of, or relating to, the
Company without the prior written authorization of the Company. Notwithstanding
anything herein to the contrary, nothing shall prohibit the Participant from
disclosing any information that is generally known by the public.

 

(d) Non-Disparagement. The Executive will not criticize, defame, be derogatory
toward or otherwise disparage the Company or its affiliate (or the past, present
and future officers, directors, stockholders, attorneys, agents, representatives
or employees of the Company or its affiliates), or its or their business plans
or actions, to any third party, either orally or in writing; provided, however,
that neither this provision nor any other provision of this Agreement will
preclude the Executive from giving testimony in response to a lawful subpoena or
preclude any conduct protected under 18 U.S.C. Section 1514A(a) or any similar
state or federal law providing “whistleblower” protection to the Participant.

 



 6 

 

 

(e)       Return of Company Property. Upon the Executive’s termination of
employment or upon the request of the Company at any time and for any reason,
the Executive will immediately return to the Company all originals and copies of
all documents of the Company and its affiliates and all other property of the
Company or an affiliate including, without limitation, keys, computer files,
database information, financial statements, budgets and forecasts and any
similar information, gas cards, credit cards, computers, mobile telephones and
wireless handsets. The Company also reserves the right to restrict the
Executive’s access to computer, information or operating systems of the Company
or its affiliates as the Company deems appropriate.

 

(f)       Cooperation. The Executive agrees to cooperate in good faith with
respect to the defense or prosecution of any litigation, investigation or other
legal proceeding involving the Company or an affiliate that relates to the time
period in which the Executive was employed by the Company or an affiliate. In
accordance with the Company’s business expense policy, the Company will promptly
reimburse the Executive for the out-of-pocket expenses incurred by the Executive
in connection with such cooperation.

 

(g)       Rights and Remedies Upon Breach. The Executive acknowledges and agrees
that any breach by the Executive of any of the provisions of this Section 8 (the
“Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the Covenants, the Company
and its affiliates shall have the right and remedy to have the Covenants
specifically enforced (without posting bond and without the need to prove
damages) by any court having jurisdiction, including, without limitation, the
right to an entry against the Executive of restraining orders and injunctions
(preliminary, mandatory, temporary and permanent) against violations, threatened
or actual, and whether or not then continuing, of such covenants. This right and
remedy shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company and its affiliates under law or in equity
(including, without limitation, under Section 6 of this Agreement or the
recovery of damages). The existence of any claim or cause of action by the
Executive, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of the Covenants.

 

(h)       Severability. The Executive acknowledges and agrees that the Executive
has had an opportunity to seek the advice of counsel in connection with this
Agreement; and that the Covenants are reasonable in geographical and temporal
scope and in all other respects. If it is determined that any of the provisions
of this Agreement, including, without limitation, any of the Covenants, or any
part thereof, is invalid or unenforceable, the remainder of the provisions of
this Agreement shall not thereby be affected and shall be given full affect,
without regard to the invalid portions.

 

(i)       Duration and Scope of Covenants. If any court of competent
jurisdiction determines that any of the Covenants or any part thereof are
unenforceable because of the duration or geographical scope of such provision,
then, after such determination has become final and unappealable, the duration
or scope of such provision, as the case may be, shall be reduced so that such
provision becomes enforceable and, in its reduced form, such provision shall
then be enforceable and shall be enforced.

 



 7 

 

 

9.         Code Section 280G. Notwithstanding any other provision of this
Agreement, if it is determined that benefits or payments payable under this
Agreement, taking into account other benefits or payments provided under other
plans, agreements or arrangements would subject the Executive to tax under Code
section 4999 such payments shall be reduced as provided in, and to the extent
required by, the Section 14.04 of the Shenandoah Telecommunications Company 2014
Equity Incentive Plan.

 

10.       Code Section 409A.

 

(a) This Agreement and the amounts payable and other benefits provided under
this Agreement are intended to comply with, or otherwise be exempt from, Section
409A of the Code (“Section 409A”), after giving effect to the exemptions in
Treasury Regulation section 1.409A-1(b)(3) through (b)(12). This Agreement shall
be administered, interpreted and construed in a manner consistent with Section
409A. If any provision of this Agreement is found not to comply with, or
otherwise not be exempt from, the provisions of Section 409A, it shall be
modified and given effect, in the sole discretion of the Company and without
requiring the Executive’s consent, in such manner as the Company determines to
be necessary or appropriate to comply with, or to effectuate an exemption from,
Section 409A; provided, however, that in exercising its discretion under this
Section 10, the Company shall modify this Agreement in the least restrictive
manner necessary. Each payment under this Agreement shall be treated as a
separate identified payment for purposes of Section 409A.

 

(b)       With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following limitations: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made as specified
in this Agreement and in no event later than the end of the year after the year
in which such expense was incurred and (iii) the right to reimbursement or
in-kind benefit shall not be subject to liquidation or exchange for another
benefit.

 

(c)        If a payment obligation under this Agreement arises on account of the
Executive’s termination of employment and to the extent that such payment
obligation constitutes “deferred compensation” (as defined under Treasury
Regulation section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation section 1.409A-1(b)(3) through (b)(12)), it shall be payable
only after the Executive’s “separation from service” (determined in accordance
with Treasury Regulation Section 1.409A-(h)) provided, however, that if the
Executive is a “specified employee” (determined in accordance with Treasury
Regulation Section 1.409A-1(i)), any such payment that is scheduled to be paid
within six months after such separation from service shall accrue without
interest and shall be paid on the first day of the seventh month beginning after
the date of the Executive’s separation from service or, if earlier, within
fifteen days after the appointment of the personal representative or executor of
the Executive’s estate following the Executive’s death.

 



 8 

 

 

11.       No Employment Rights. Nothing in this Agreement confers on the
Executive any right to continuance of employment or service by the Company or
its affiliate. Nothing in this Agreement interferes with the right of the
Company or its affiliate to terminate the Executive’s employment or service at
any time for any reason, with or without Cause, subject to the requirements of
this Agreement. Nothing in this Agreement restricts the right of the Executive
to terminate the Executive’s employment with the Company and its affiliates at
any time, for any reason, with or without Good Reason.

 

12.       Governing Law. The laws of the Commonwealth of Virginia shall govern
all matters arising out of or relating to this Agreement including, without
limitation, its validity, interpretation, construction and performance but
without giving effect to any conflict of laws principles that may require the
application of the laws of another jurisdiction.

 

13.       Binding Agreement. This Agreement shall be binding on and inure to the
benefit of, and be enforceable by or against the Company and its successors and
the Executive (and the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees). If the
Executive dies while any amount remains payable to the Executive under this
Agreement, all such amounts shall be paid in accordance with the terms of this
Agreement to the Executive’s devises, legatee or other designee, of if there is
none, to the Executive’s estate.

 

14.       No Assignment. Except as required by applicable law, no right to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law and any attempt to effect any such action shall be null,
void and no effect.

 

15.       Entire Agreement. This Agreement expresses the whole and entire
agreement between the parties and supersedes and replaces any prior agreement,
offer letter, understanding or arrangement (whether oral or written) by or
between the Company or its affiliate and the Executive with respect to the
payment of severance benefits to the Executive. The Executive understands,
acknowledges and agrees that the Executive is not eligible to participate in, or
receive benefits under, the Shentel Management Company Severance Plan.

 

16.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together constitute on and the same instrument.

 

17.       Modification of Agreement. Subject to the right of the Company to
modify this Agreement in accordance with Section 10 of this Agreement, no waiver
or modification of this Agreement shall be valid unless in writing and duly
executed by the party to be charged therewith. No evidence of any waiver or
modification shall be offered or received in evidence at any proceeding,
arbitration or litigation between the parties unless such waiver or modification
is in writing, duly authorized and executed.

 



 9 

 

 

18.       Notices. All notices, requests and other communications to any party
under this Agreement shall be in writing and shall be given to such party at its
address set forth below or such other address as such party may hereafter
specify for the purpose of notice to the other party:

 

 

If to the Company: Shentel Management Company   Attention: General Counsel   P.
O. Box 459   500 Shentel Way   Edinburg, Virginia 22824     If to the Executive:
«Name»   «Address_1»   «Address_2»    



 





 

Each notice, request or other communication shall be effective if (i) given by
mail, seventy-two hours after such communication is deposited in the mails with
first class postage prepaid and addressed as set forth above or (ii) if given by
other means, when delivered at the address prescribed by this Section 18.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 



  Executive                       «Name»           Dated:                       
  Shentel Management Company                     «Co_Signer»    
«Co_Signer_Title»                     Dated:    

 

 

 

 

10



 

 